Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14, 17, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 9 – depending from claim 2, the recitation “wherein the connecting piece is fixedly connected to the first surface of the board body” is vague and indefinite in that it contradicts claim 2 limitations where the connecting piece is said to be detachably connected to such first surface of the board body.  Claims 10-14 are rejected since they depend from rejected claim 9. Additionally, regarding claim 14, line 1, “the spacing” and “the diameter of the transverse metal wire” lack proper antecedent basis. Claim 17 recitation “ the second baffle is connected to the first bent portion through the second bent portion” is vague and indefinite since the second baffle (57, figure 2) is connected to the first bent portion (54) through the 1st baffle (55) and the second bent portion (56) and not just the second bent portion as claimed. Claim 23 – depending from claim 22,  is vague and indefinite since it is not clear whether the recitation “a plurality of recessed grooves” on line 1 thereof are the same “recessed grooves recited in claim 22.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Williams (US patent no.  9788667).  Williams discloses a shelving board (20, figure 1), comprising a board body (20) and a connecting piece (any of the connecting piece variations shown as 34, figure 1 or, 50, figures 4, or 60, figures 7-9 or 90, figure 13), wherein the connecting piece is connected to the board body (20), and the connecting piece is configured to be connected to a bracket or a rack (wire shelf 10) so as to hinder a relative movement of the board body relative to the bracket.
Regarding claim 2, the shelving board of claim 1,  Williams discloses wherein the board body (20) comprises a first surface (bottom surface of 20) , and the connecting piece (34, figure 1 or, 50, figures 4, or 60, figures 7-9 or 90, figure 13) is detachably connected to the first surface of the board body.  
Claims 1, 2, and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartmann (US patent no.  5597077). Hartmann discloses a shelving board (20, figures 1-5), comprising a board body (20) and a connecting piece (21, figure 4), wherein the connecting piece (21) is connected to the board body (20), and the connecting piece (21) is configured to be connected to a bracket or a rack (6) so as to hinder a relative movement (forward and rearward shift in the horizontal plane of 20 is prevented by clip 21) of the board body relative to the bracket.
Regarding claim 2, the shelving board of claim 1, Hartmann discloses wherein the board body (20) comprises a first surface (bottom surface of 20, figure 4) , and the connecting piece (21) is detachably connected to the first surface of the board body.  
Regarding claim 9, the shelving board of claim 2, Hartmann discloses wherein the connecting piece (21) is fixedly connected to the first surface (bottom surface of 20, figure 4) of the board body  .  
Regarding claim 10, the shelving board of claim 9, Hartmann discloses wherein the connecting piece comprises a position-limiting protrusion (23, figures 2 and 3), and the position-limiting protrusion is configured to receive a transverse metal wire (6).  
Regarding claim 11, the shelving board of claim 10, Hartmann discloses wherein the position-limiting protrusion (23) comprises a first petal (the petal in contact with reference line 32, figure 3), and the first petal is configured to impart a force on the transverse metal wire toward a head (front of the shelf).  
Regarding claim 12, the shelving board of claim 11, Hartmann discloses wherein the position-limiting protrusion (23) comprises a second petal (the petal in contact with reference line 23, figure 3), and the second petal is configured to impart a force on the transverse metal wire toward a tail (rear of the shelf).  
Regarding claim 13, the shelving board of claim 12, Hartmann discloses wherein the first petal (32, figure 3) and the second petal (23, figure 3) are arc-shaped, and the first petal and the second petal are oppositely provided, such that a receiving space (space for receiving metal wire 6) is formed between the first petal and the second petal.  
Regarding claim 14, the shelving board of claim 12, Hartmann discloses wherein the spacing between an end portion of the first petal and an end portion of the second petal is less than the diameter of the transverse metal wire (figures 3 and 4, see column 4, lines 30-35).  
 Claims 1 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilcock (US Publication no. 2009/0001037).  Wilcock discloses a shelving board (10, figure 2), comprising a board body (10) and a connecting piece (20, figure 2), wherein the connecting piece (20, figure 2) is connected to the board body (10), and the connecting piece (20) is configured to be connected to a bracket or a rack (5, figure 1) so as to hinder a relative movement of the board body relative to the bracket.
Regarding claim 15, the shelving board of claim 1, Wilcock discloses wherein the connecting piece comprises a head hook portion (20, 30, 40, figure 2), and the head hook portion is a semi-enclosed structure extending from a head of the board body (10).  
Regarding claim 16, the shelving board of claim 15, Wilcock discloses wherein the head hook portion (20, 30, 40, figure 2) comprises a first bent portion (22) and a first baffle (20), and the first baffle is connected to the board body (10) through the first bent portion (22).  
Regarding claim 17, the shelving board of claim 16, Wilcock discloses wherein the head hook portion (20, 30, 40, figure 2) comprises a second bent portion (24) and a second baffle (30, figure 2), and the second baffle is connected to the first bent portion (22) through the second bent portion (24).  
Claims 1, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palladino et al (US Patent no. 5228581).  Palladino discloses a shelving board (12, figures 1- 4), comprising a board body (30, figure 4) and a connecting piece (42, figure 4), wherein the connecting piece (42) is connected to the board body (30), and the connecting piece (42) is configured to be connected to a bracket or a rack (10, figure 4) so as to hinder a relative movement of the board body relative to the bracket.
Regarding claim 18, the shelving board of claim 1, Palladino discloses wherein the connecting piece (42) comprises a position-limiting hook (34 and 42, figures 1, 2, and 4), and the position-limiting hook is provided at a tail (34) of the board body (30, figure 4).  
Regarding claim 19, the shelving board of claim 18, Palladino discloses wherein the position-limiting hook (34, 42, figures 1, 2, and 4) is configured to be engaged with a raised rib (20, figure 2) on the bracket (10).  
Claims 1 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freitas (US publication no. 2011/0204005). Freitas discloses a shelving board (54, figure 5), comprising a board body (54) and a connecting piece (56), wherein the connecting piece (56) is connected to the board body (54), and the connecting piece (56) is configured to be connected to a bracket or a rack (58, figure 5) so as to hinder a relative movement of the board body relative to the bracket. 
Regarding claim 21, Freitas discloses the shelving board with shelve body (54, figure 5) with second surface (lower surface 62) configured to have a recessed and raised structure (60, figure 5).
 Regarding claim 22, Freitas discloses wherein the recessed-and-raised structure comprises recessed grooves (60) and raised bands (raised band between grooves 60), and the recessed grooves and the raised bands are alternately provided.
Regarding claim 23, Freitas discloses  a plurality of the recessed grooves (60, figure 5), and the plurality of recessed grooves are provided parallel to each other (figure 5).  
Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson (US Patent no. 4500146).  Peterson discloses a shelving board ( figure 4), comprising a board body (31 and 49) and a connecting piece (42, 48, 58, or 63, figure 4), wherein the connecting piece is connected to the board body, and the connecting piece is configured to be connected to a bracket or a rack (27, figure 10) so as to hinder a relative movement of the board body relative to the bracket. 
Regarding claim 24, the shelving board of claim 1, Peterson discloses wherein a hollow channel (channel between the flanges 37 and 36 and between flanges 54 and 56) is provided in the interior of the board body.  
Claims 1 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gawel (US Patent no. 6401945).  Gawel discloses a shelving board (30, figure 9), comprising a board body (30, figure 9) and a connecting piece (34, figure 9), wherein the connecting piece (34) is connected to the board body, and the connecting piece is configured to be connected to a bracket or a rack (12a, figure 4) so as to hinder a relative movement of the board body relative to the bracket. 
Regarding claim 26, the shelving board of claim 1, Gawel discloses wherein the board body comprises a splicing protrusion (P, see illustration below), and the splicing protrusion is provided at an end of the board body (30).  
[AltContent: arrow][AltContent: textbox (P)]
    PNG
    media_image1.png
    176
    483
    media_image1.png
    Greyscale

Claims 29-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by West et al (US Patent no. 6332548).  Regarding claim 29, West discloses a shelving assembly (figure 7), comprising at least two shelving boards (700), wherein the at least two shelving boards are spliced by means of a splicing mechanism (710 and 760, figure 7).  
Regarding claim 30, the shelving assembly of claim 29, West discloses wherein the splicing mechanism comprises a splicing protrusion (712 or 714), and the splicing protrusion is provided at an end of the shelving board (figure 7).  
Regarding claim 31, the shelving assembly of claim 30, West discloses wherein the splicing mechanism comprises a splicing recess (762 or 764, figure 7), and the splicing recess is provided at an end of the shelving board away from the splicing protrusion (figure 7).  
Regarding claim 32, the shelving assembly of claim 31, West discloses wherein the splicing protrusion (712 or 714) and the splicing recess (762 or 764) have matching shapes and sizes.  
Regarding claim 33, the shelving assembly of claim 32, West discloses wherein the splicing protrusion (712 or 714) and the splicing recess (762 or 764) are engaged with each other to realize splicing of the shelving boards (figure 7).  
Claim 49 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US publication no. 20100252521). Chen discloses a shelving assembly (figure 1), comprising a shelving board (14, figure 1), a rack (13), a bracket (12), a vertical beam (10, figure 1), and a horizontal beam (H, see illustration below), wherein the horizontal beam (H) is configured to be connected to a vertical surface, the vertical beam (10) is connected to the horizontal beam, the bracket (12) is connected to the vertical beam (10), the rack (13) is connected to the bracket, and the shelving board (14) is connected to the bracket (12).  
[AltContent: arrow][AltContent: textbox (H)]
    PNG
    media_image2.png
    898
    1038
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US patent no.  9788667) in view of Stanchfield (US Patent no. 6,134854). Williams disclosed all the claimed features of applicant’s device as discussed above.
Regarding claims 3 and 4, Williams does not disclose wherein a matching groove is provided on the first surface, the connecting piece comprises a matching portion, and the matching portion is detachably connected to the matching groove to realize a connection between the connecting piece and the board body (per claim 3); wherein the width of a groove bottom of the matching groove is greater than the width of a notch of the matching groove (per claim 4).
Stanchfield (US Patent no. 6,134854) teaches a flooring board comprising a board body (33, 34, figure 5) and a connecting piece (14, 16, figure 4) wherein the connecting piece is connected to the board body, and the connecting piece is configured to be connected to a structure (subfloor 20) so as to hinder a relative movement of the board body relative to the subfloor; wherein the board body comprises a first surface (24), and the connecting piece (14, 16) is detachably connected to the first surface of the board body; wherein a matching groove (24) is provided on the first surface, the connecting piece comprises a matching portion (14 , 16), and the matching portion is detachably connected to the matching groove to realize a connection between the connecting piece and the board body;  wherein the width of a groove bottom of the matching groove (24) is greater than the width of a notch (opening of 24) of the matching groove which is a well-known in the connection art as a dovetail connection.  It would have been obvious to one of ordinary skilled in the art to have modify connecting piece and first side surface of Williams such that the first side surface is of a dovetail groove receiving complimentarily shaped dovetail protrusion of the connecting piece as such dovetail connection is old and well-known in the art of connections as demonstrated by Stanchfield.
Regarding claim 5, Williams additionally discloses wherein the matching portion has a first side surface (the long side of 90, figure 13 for example for entry/exit into the opening 30 during assembly) , the combination of Williams and Stanchfield discussed above would have provided the maximum width of the first side surface is less than or equal to the width of the groove bottom, and the maximum width of the first side surface is greater than the width of the notch.
Regarding claim 6, Williams additionally discloses wherein the matching portion has a second side surface (the thin direction of connecting piece 90, figure 13 for example), and the maximum width of the second side surface is less than the width of the notch (unlabeling opening in figure 14 similar to opening 30, figure 2).  The combination of Williams and Stanchfield would have provided the matching portion shaped to compliment the dovetail groove of the body board and having the maximum width of the second side surface is less than the width of the notch.
Regarding claim 7, the shelving board of claim 6, Williams discloses wherein the connecting piece has a first posture, and in the first posture, the first side surface is set to be perpendicular to the length direction of the matching slot (unlabeling opening in figure 14 similar to opening 30, figure 2), such that the matching portion is engaged into the matching slot.  The combination of Williams and Stanchfield discussed above would have provided a matching groove such that the first side surface is set to be perpendicular to the length direction of the matching groove such that the matching portion is engaged into the matching groove.  
Regarding claim 8, the shelving board of claim 7, Williams discloses wherein the connecting piece has a second posture, and in the second posture, the combination of Williams and Stanchfield would have provided the second side surface is set to be perpendicular to the length direction of the matching groove, such that the matching portion can enter or exit the matching groove.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate shelving of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc